                                                                                Case 3:17-cv-06907-WHA Document 71 Filed 10/17/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   JEREMIAH REVITCH, on behalf of
                                                                         10   himself and all others similarly situated,
                                                                                                                                           No. C 17-06907 WHA
                                                                         11                  Plaintiff,
United States District Court




                                                                                v.                                                         ORDER FOLLOWING
                               For the Northern District of California




                                                                         12                                                                OCTOBER 17
                                                                         13   CITIBANK, N.A.,                                              DISCOVERY HEARING

                                                                         14                  Defendant.
                                                                                                                           /
                                                                         15
                                                                         16          Pursuant to the parties’ agreement, defendant shall produce documents it intends to rely

                                                                         17   on to support its affirmative defense of consent by NOVEMBER 9. Plaintiff’s anticipated motion

                                                                         18   for class certification is due by NOVEMBER 28. Defendant’s opposition is due by JANUARY 2,

                                                                         19   2019 and plaintiff’s reply, if any, is due by JANUARY 23. A hearing on plaintiff’s motion will

                                                                         20   be held on FEBRUARY 7 AT 8:00 A.M.

                                                                         21          The last date for designation of expert testimony and disclosure of full expert reports

                                                                         22   under FRCP 26(a)(2) as to any issue on which a party has the burden of proof (“opening

                                                                         23   reports”) shall be MARCH 1. All other deadlines in the October 2 amended case management

                                                                         24   order remain the same.

                                                                         25          IT IS SO ORDERED.

                                                                         26
                                                                         27   Dated: October 17, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         28                                                        UNITED STATES DISTRICT JUDGE
